COBB, Judge.
Nelson’s conviction is affirmed. However, an improper departure sentence was imposed. Nelson was sentenced to 11 months and 29 days in county jail followed by two years of community control. The trial court may sentence a defendant to a term in county jail as a condition of community control, but not county jail as a precursor of community control. State v. Van-Kooten, 522 So.2d 830 (Fla.1988). The sentence is reversed and remanded to the lower court to consider whether departure is appropriate, and, if so, to provide proper written reasons for the departure.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
HARRIS and PETERSON, JJ., concur.